JUDGMENT

PER CURLAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief and appendix filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34®. It is
ORDERED AND ADJUDGED that the district court’s order filed April 18, 2008, be affirmed. Dismissal with prejudice is justified when a district court determines that “ ‘allegation of other facts consistent with the challenged pleading could not possibly cure the deficiency.’ ” Firestone v. Firestone, 76 F.3d 1205, 1209 (D.C.Cir. 1996) (quoting Jarrell v. United States Postal Serv., 753 F.2d 1088, 1091 (D.C.Cir. 1985) (other quotations omitted)). The district court correctly dismissed with prejudice appellant’s action against the United States Supreme Court. See In re Marin, 956 F.2d 339, 340 (D.C.Cir.) (per curiam) (denying mandamus petition against Clerk of Supreme Court for lack of jurisdiction), cert. denied, 506 U.S. 844, 113 S.Ct. 131, 121 L.Ed.2d 85 (1992); Panko v. Rodak, 606 F.2d 168, 171 n. 6 (7th Cir. 1979) (“[I]t seems axiomatic that a lower court may not order the judges or officers of a higher court to take an action.”), cert. denied, 444 U.S. 1081, 100 S.Ct. 1034, 62 L.Ed.2d 765 (1980).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.